         Case: 4:20-cv-00055-RP Doc #: 16 Filed: 12/02/20 1 of 3 PageID #: 35




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI



KEVIN TERRANCE DAVIS                                                                  PLAINTIFF

v.                                                                   No. 4:20cv055-RP

M. TURNER
TIMOTHY MORRIS
MS. SIMON
MS. WILLIAMS
MR. SPENCER
MR. CLARKE                                                                          DEFENDANTS


                           PROCESS AND SCHEDULING ORDER

       The court has reviewed the complaint in this case and finds that the case should go

forward as to M. Turner, Timothy Morris, Ms. Simon, Ms. Williams, Mr. Spencer and Mr.

Clarke. The court has established the following deadlines:

       1. Counsel for the Mississippi Department of Corrections (“MDOC”) has agreed to

accept service of process on behalf of defendants M. Turner, Timothy Morris, Ms. Simon, Ms.

Williams, Mr. Spencer and Mr. Clarke. A responsive pleading is due on behalf of these

defendants by January 4, 2021. Should counsel accepting service demonstrate that he cannot

represent any of these defendants, he must notify the court immediately of the defendant’s last

known address so the court may effect process upon that defendant under 28 U.S.C. § 1915(d).

       2. No formal discovery, such as interrogatories, requests for production, or requests for

admission will be permitted without leave of the court. By February 2, 2021, the defendants

must provide the plaintiff with his disciplinary records, administrative records,

photographs/videos, medical records, and any other records related to this incident. Under Fed.

R. Evid. 502(d), and particularly under the peculiar circumstances of this litigation, the court
          Case: 4:20-cv-00055-RP Doc #: 16 Filed: 12/02/20 2 of 3 PageID #: 36




holds that no privilege or protection associated with the plaintiff’s records - other than the waiver

provided by the provisions of Miss. R. Evid. 503(f) - is waived by disclosure connected with this

litigation, and disclosure in this litigation also does not waive privilege or protection in any other

federal or state proceeding.

        3. The deadline for amending pleadings or joining defendants is January 4, 2021.

        5. The parties must file their witness and exhibit lists by March 4, 2021. A witness list

must include the name, address, MDOC number (if applicable), of every witness, including the

plaintiff or any party who plans to testify on his own behalf, and a very brief summary of the

anticipated testimony of the witness. Witness lists must be accompanied by a certification that

the witness has agreed to testify and that the party has discussed the testimony with the witness.

Each party must list witnesses in order of importance to his case, from most important to

least important. Due to the expense of transporting and maintaining incarcerated witnesses, the

court may not issue writs for incarcerated witnesses whose testimony is irrelevant or merely

cumulative. If the court does not receive a witness list in a timely fashion, the party failing to

provide the witness list will not be allowed to call witnesses to testify at the trial of this matter.

The court does not have the authority to issue subpoenas for witnesses who are not incarcerated

on behalf of an in forma pauperis plaintiff. The plaintiff must submit a witness and exhibit list

in a timely manner; failure to do so will result in dismissal of the case.

        6. All motions must be filed by July 2, 2021.

        7. A jury trial is set November 1, 2021 at 10:00 a.m. before Judge Percy in Oxford, MS,

Courtroom 2.

        8. In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment,
                                                   2
         Case: 4:20-cv-00055-RP Doc #: 16 Filed: 12/02/20 3 of 3 PageID #: 37




compromise settlement, or otherwise, the plaintiff remains liable to the United States for the

reimbursement of all court costs, fees and expenses which he has caused to be incurred in the

course of this litigation, and the United States will have a lien against any damages or other

moneys until the United States has been fully reimbursed for those court costs, fees and expenses

by payment of them into the court.

       9. The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

       10. The plaintiff’s failure to keep the court informed of his current address or to

comply with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 2nd day of December, 2020.


                                              /s/ Roy Percy
                                              ROY PERCY
                                              UNITED STATES MAGISTRATE JUDGE




                                                  3
